DETAILED ACTION

ThNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AHN (US Pub. 2010/0214848).
Regarding claim 1, Fig. 4 and Fig. 5 of AHN discloses a memory device comprising: 
a plurality of memory cells [430, Fig. 4]; 
and 5a plurality of page buffers [470 in Fig. 4] coupled to the plurality of memory cells [430] via a plurality of bit lines [BL in Fig. 4] respectively, wherein the page buffers are configured to perform a read operation [read operation in Fig. 5A] on the memory cells, 
wherein each of the page buffers comprises a storage unit [latch 464, Fig. 4] configured to store a result value of a first sensing operation during the 10read operation [paragraph 0082], 
wherein each of the page buffers comprises a sense node [SO, Fig. 4], 
wherein a voltage of the sense node is changed in a read operation based on the result value of the first sensing operation of the read operation [as shows in Fig. 5A. Clearly in paragraph 0084, SO voltage is based on sense voltage VSEN], and then the sense node is configured to float in the read operation after the voltage of the sense node is changed in the read operation [read operation shows in Fig. 5A] [as discloses in paragraph 0083, P442 is turn off after precharging to keep SO remains floating high. In addition, as discloses in paragraph 0086, when voltage on PBSENSE is at a certain level, transistor N440 is turned off. Therefore, both P442 and N440 can be configured to turned off to keep SO floating at high voltage level], and 
15wherein a value stored in the storage unit is changed in the read operation based on changed voltage of the sense node [paragraph 0082].
In addition, according to MPEP 2114(II), manner of operating the device does not differentiate apparatus claim from the prior art. Claim 1 containing a “the sense node is configured to float in the read operation after the voltage of the sense node is changed in the read operation”, which respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, because the prior art apparatus teaches all the structural limitations of the claim. 
Regarding claim 2, Fig. 8 of AHN discloses wherein the storage unit is configured to store a result value of a second sensing operation [T3, a verification is also a sensing operation] 20performed after the first sensing operation [during T2].
Regarding claim 3, Fig. 4 of AHN discloses a row decoder [since there a word lines (WL0 to WLn) to be selected, a row decoder is inherent] coupled to the plurality of memory cells [MC0 to MCn] via a word line [WL0], 57PA3401-1 D wherein the row decoder is configured to apply a first read voltage [PV1 in Fig. 8] to the word line during the first sensing operation [T2], and to apply a second read voltage [PV3] to the word line during the second sensing operation [T3], and wherein the second read voltage [PV3] is greater than the first read 5voltage [PV1].
Regarding claim 4, Fig. 5A of AHN discloses wherein the storage unit is configured to control a voltage of a bit line [BL], of the plurality of bit lines, coupled to a page buffer [450 in Fig. 4], of the plurality of page buffers, comprising 10the storage unit [454, 464, and 474 in Fig. 4].
Regarding claim 5, Fig. 4 of AHN discloses wherein the storage unit comprises a first output node [QM in Fig. 4] coupled with an N-type MOS transistor [one of transistor that made of inverter IV464], and 15wherein the sense node is coupled to a gate node of the N-type MOS transistor [inherently for inverter latch].
Regarding claim 6, Fig. 4 of AHN discloses wherein each of the page buffers comprises a first transistor [N422] 20configured to control an electrical connection between a power source node [VIRPWR] of the memory device and the corresponding bit line [BL], and wherein the first output node [QM] is coupled to a gate node [couple can broadly interpreted as linking together, and not required to be directly connected] of the first transistor [N422].
Regarding claim 7, Fig. 4 of AHN discloses wherein each of the page buffers comprises a first transistor [N466] configured to control electrical connection between a ground node [ground level from transistor N444] and the corresponding bit line [BL], and 5wherein the first output node [QM] is coupled [couple can broadly interpreted as linking together, and not required to be directly connected] to a gate node of the first transistor.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Pub. 2008/0225597).
Regarding claim 1, Fig. 4 and Fig. 6 of Park discloses a memory device comprising: 
a plurality of memory cells [clearly shows in Fig. 1]; 
and 5a plurality of page buffers [440 in Fig. 4] coupled to the plurality of memory cells [Fig. 1] via a plurality of bit lines [BLe and BLo in Fig. 4] respectively, wherein the page buffers are configured to perform a read operation [read operation in Fig. 6] on the memory cells, 
wherein each of the page buffers comprises a storage unit [combination of IV442 and IV444, Fig. 4] configured to store a result value of a first sensing operation during the 10read operation [paragraph 0125], 
wherein each of the page buffers comprises a sense node [SO, Fig. 4], 
wherein a voltage of the sense node is changed in the read operation based on the result value of the first sensing operation of the read operation [clearly in paragraph 0086 and 0087], and then the sense node is configured to float in the read operation after the voltage of the sense node is changed in the read operation [as shows in Fig. 6, during t5, PRECH_N is high and PBSENSE is low to make P430 and N420 are off to make SO floating], and 
15wherein a value stored in the storage unit is changed in the read operation based on changed voltage of the sense node [paragraphs 0086 and 0087].


Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive.
Applicant argues that “Ahn and Park fail to disclose floating the sense node after changing the voltage of the sense in in a single read operation (not a plurality of read cycles)”. Applicant is reminded that the claims are examined in light of their broadest reasonable interpretation. See MPEP 2111. Fig. 5A of Ahn and Fig. 6 of Park discloses reading operations comprising multiple intervals. However, the multiple intervals are all belonged to the same read operation. Applicant broadly claimed a read operation. Applicant does not specifically claim the reading operation only has one interval/period. Therefore, all applicant’s arguments were fully considered, they are not persuasive. 
Therefore, all applicant’s arguments are fully considered, they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825